Citation Nr: 0613804	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for dermatitis of the 
left thumb, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic colitis 
with spastic colon, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for status post right 
knee replacement, currently rated as 30 percent disabling.

4.  Entitlement to an initial disability rating greater than 
10 percent for status post left knee total replacement.   

5.  Entitlement to an initial disability rating greater than 
10 percent for residual scarring from the left knee total 
replacement.   

6.  Entitlement to an effective date prior to March 16, 1999, 
for the grant of service connection for status post left knee 
total replacement with degenerative joint disease.

7.  Entitlement to an effective date prior to March 16, 1999, 
for the grant of service connection for the residual scarring 
from the left knee total replacement.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The issues regarding higher evaluations and earlier effective 
dates for the left knee disability and scarring, as well as 
entitlement to a TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's skin disorder of the left thumb is 
manifested by slight scaliness and intermittent itching; 
without exudation or constant itching, extensive lesions, or 
marked disfigurement, does not involve at least 20 percent of 
the veteran's body, and does not require systemic therapy.

2.  The veteran's right knee disability is manifested by 
moderate pain, with flexion limited to between 75-117 
degrees, and full extension; without evidence of severe 
painful motion or weakness, of ankylosis of the knee, or of 
marked malunion or nonunion of tibia and fibula impairment.

3.  The veteran's colitis has been shown to be productive of 
alternating diarrhea and constipation without evidence of 
malnutrition or anal leakage.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected dermatitis of the left thumb 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 2005).

2.  The criteria for a rating in excess of 30 percent for 
status post right knee replacement are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2005).

3.  The criteria for a disability rating in excess of 30 
percent for colitis with spastic colon have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in February 2002 and May 2004.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for an increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.

Criteria and analysis for an increased rating for dermatitis 
of the left thumb

Based on in-service medical care, service connection was 
granted for dermatitis, in April 1970 (for treatment purposes 
only).  In a September 1970 rating action, a 10 percent 
evaluation was assigned.  This evaluation has been in effect 
since then.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The appellant's dermatitis is rated under Diagnostic Code 
7806 dermatitis-eczema.

The following rating criteria were in effect prior to August 
2002:

Dermatitis, with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area, 
warrants a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  If 
there is exudation or itching constant, extensive lesions or 
marked disfigurement, a 30 percent rating is for assignment.  
Diagnostic Code 7806.

Beginning in August 2002, the following criteria became 
effective:

A 30 percent rating is warranted for dermatitis involving 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 10 percent rating is for 
assignment where at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas is affected, or 
intermittent systemic therapy has been required, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  Diagnostic Code 7806.

At VA examination in March 2002, there was tenderness on the 
distal pad with dry scaling extending down to the base of the 
thumb.  All functions of the left hand were normal.  There 
was an unsightly tender scar that resulted from a home injury 
in 1999.  At the VA examination conducted in May 2005 there 
was a callous on the pad tip and surrounded by an area of 
slightly scaly skin.  A higher evaluation would require 
constant itching, extensive lesions, or marked disfigurement 
under the old criteria, which is not shown in this case.  
Neither does the evidence show that his skin disorder of the 
left thumb involves at least 20 percent of the veteran's 
body, or requires systemic therapy as required under the new 
criteria.

The remaining codes, both before and after August 30, 2002, 
involve skin conditions with pathology such as burn scars, 
scars involving disfigurement of the head, face or neck, or 
scars that are unstable or cover an area or areas exceeding 
12 square inches (77 sq. cm.), that is not present in this 
case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2002, 2005).

Criteria and analysis for an increased rating for status post 
right knee total replacement

Service connection was established for internal derangement 
of the right knee in September 1970 and was assigned a 10 
percent rating.  After a meniscus tear was found in 1977, the 
disability was evaluated as 20 percent disabling in a July 
1977 rating action.  The veteran underwent total right knee 
replacement surgery in 1996.  By rating decision in March 
1997, the disability was recharacterized as internal 
derangement, right knee, postoperative with degenerative 
joint disease, status post total right knee arthroplasty 
under Diagnostic Code 5055.  The 100 percent rating for one 
year of convalescence was granted, followed by a 30 percent 
rating, which has been in effect since.

Under the rating criteria for Diagnostic Code 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Review of the medical findings does not show that his right 
knee disability meets the higher rating criteria under 
Diagnostic Code 5055.  The evidence does not show severe 
painful motion or weakness in the right lower extremity.  VA 
outpatient records show that the veteran has occasionally 
complained of right knee pain, but is continually noted to be 
able to walk and do so without assistive devices.  Subsequent 
to the total knee replacement he was able to undergo physical 
therapy on the rebuilt right knee.  VA outpatient record 
dated in October 2005 shows that he had 5/5 strength in the 
extremities.  His gait was normal.  

VA examinations were conducted in March 2002 and May 2005.  
The veteran described dull pain on a scale of 1-10 as 8-9.  
He reported weakness, stiffness, and swelling.  VA 
examination in May 2005 showed that he had a moderate amount 
of pain.  The weakness was described as mild.  He could walk 
a quarter of a mile and stand on his feet for approximately 
15-30 minutes before having problems in his right knee.  The 
physician was unable to measure any additional loss of motion 
due to cramping in the leg.  While there is evidence of 
crepitus, there was no evidence of grinding.  

There have been no noted neurological abnormalities.  He has 
denied any locking.  The veteran has reported giving away; 
however, this has not been shown by examination.  No 
subluxation has been shown in the reports of the VA 
examinations, despite a comprehensive study.  Considering the 
evidence as a whole, severe pain and weakness of the right 
knee is not established here.  See 38 C.F.R. §§ 4.40, 4.45; 
Diagnostic Code 5055; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations for the 
right knee support only a noncompensable rating under 
Diagnostic Code 5260 and Diagnostic Code 5261.  The most 
recent VA compensation examination report shows that he had 
full extension and 75 degrees of flexion.  In March 2002 he 
had 117 degrees of flexion with full extension.  

The Board has also considered whether the surgical scarring 
warrants a separate evaluation.  The veteran has not reported 
any complaints regarding any scarring and the record does not 
show that the scarring is productive of any significant 
functional impairment, nor otherwise disabling.  As the 
scarring has not been shown to result in functional 
limitation of the right knee, a higher rating is not 
warranted.  Esteban, Id.

There are other diagnostic codes concerning other impairment 
of the right knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown.  

Criteria and analysis for an increased rating for chronic 
colitis with spastic colon

The veteran is currently assigned a 30 percent disability 
rating for his colitis under 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  The schedular criteria provide a 30 percent 
disability rating for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  A 30 percent disability rating is the 
highest schedular rating available under Diagnostic Code 
7319.

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.113 (coexisting abdominal 
conditions); 38 C.F.R. § 4.14 (avoidance of pyramiding).

Since the veteran's disability is already rated at the 
maximum schedular evaluation available under Diagnostic Code 
7319, a higher rating can only be achieved if the veteran's 
disability meets the criteria of another diagnostic code for 
a similar disorder.  The Board has considered whether any 
alternate diagnostic code sections allow for such an 
increased rating.  In this instance, a higher rating under 
Diagnostic Code 7323, ulcerative colitis, provides for a 60 
percent rating where a veteran experiences severe colitis 
with numerous attacks a year and malnutrition with fair 
health during remissions.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  However, an increased rating under this code is not 
warranted since there is no competent evidence of record 
indicating that the veteran experiences malnutrition or only 
fair health during remissions. 

Alternatively, a higher rating under Diagnostic Code 7332, 
impairment of sphincter control of the rectum and anus, 
provides for a 60 percent rating where a veteran experiences 
extensive leakage and fairly frequent involuntary bowel 
movements.  The Board finds that a higher rating is also not 
warranted under this code since the evidence does not 
indicate that the veteran experiences leakage.  The remaining 
diagnostic codes listed within the schedule of ratings for 
the digestive system are not applicable.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to an increased 
rating for his colitis.  


ORDER

An evaluation in excess of 10 percent for dermatitis of the 
left thumb is denied.

An evaluation in excess of 30 percent for the postoperative 
residuals of a total right knee replacement is denied.

An evaluation in excess of 30 percent for colitis with 
spastic colon is denied.


REMAND

In February 2005, the RO notified the veteran of the grant of 
service connection for the postoperative residual of left 
total knee replacement with degenerative joint disease and 
the associated residual scarring.  In March 2005, the veteran 
indicated disagreement with the assignment of the 10 percent 
evaluations and the effective date assigned for the grant of 
service connection for each disability.  The RO has not 
issued a statement of the case (SOC).  An unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to a TDIU which the Board 
defers pending resolution of the increased rating claims.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
the evaluations and effective dates 
assigned for the left knee disability and 
scarring.  The veteran is advised that 
timely substantive appeals will be 
necessary to perfect the appeals to the 
Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeals are timely perfected, 
these issues are to be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


